MOISE, Justice.
On consideration of the return of the Judge of the Civil District Court for the Parish of Orleans that Mrs. Katie Roth, widow of Frederick Franz, died in New Orleans on October 22, 1953, and that her *28succession has been opened under the numbers 326,083, Division G. and 326,086, Division B. of the Docket of the Civil District Court for the Parish of Orleans, consolidated before Division B., and that the question involved on the rule to perpetuate testimony is now moot and such evidence can be takeai at any time:
It is now ordered by this Court that the writ herein granted be recalled and the suit dismissed.